UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL QUINCY BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
97-344-DKC, CA-99-3017-DKC)


Submitted:   November 9, 2000             Decided:   December 6, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Quincy Brown, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland; Barbara Suzanne Skalla, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Quincy Brown seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000). However, the sole issues Brown raised in his informal brief

relate to the validity of his plea, and the district court’s denial

of his ineffective assistance of counsel claim as it relates to his

career offender status. Accordingly, we have limited our review to

those issues.   See Local Rule 34(b).   We have reviewed the record

and the district court's opinion relating to the issues Brown

specified in his informal brief, and find no reversible error.

Accordingly, we affirm on the reasoning of the district court, as

to those issues, and we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Brown, Nos. CR-97-344-DKC; CA-99-3017-DKC (D. Md.

June 16, 2000).   To the extent Brown seeks to raise issues not

first presented to the district court for review, we decline to

review those issues.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2